Citation Nr: 0731366	
Decision Date: 10/04/07    Archive Date: 10/16/07

DOCKET NO.  06-27 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to an increased evaluation for right ankle, 
status post reconstructive surgery, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and B.D.


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel
INTRODUCTION

The veteran had active service from August 1995 until August 
1999.    

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a March 2006 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Togus, 
Maine.  The Board notes that during the appeal process the 
claims folder was transferred to the Detroit, Michigan RO.    

In June 2007, the appellant testified during a Travel Board 
hearing before the undersigned Veterans Law Judge at the RO.  
A transcript of that hearing is of record. 


The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The record reflects that the veteran had orthopedic surgery 
on her service-connected right ankle in May 2006.  The 
veteran asserts that an increased rating is warranted for her 
service-connected right ankle, status post reconstructive 
surgery.  After a review of the record, the Board finds that 
additional development under VA's duty to assist is necessary 
prior to appellate review.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).

The most recent VA examination of the veteran's right ankle 
was in December 2005, prior to her most recent right ankle 
surgery in May 2006.  At the June 2007 Travel Board hearing, 
the veteran reported her right ankle was progressively 
getting weaker and that she was experiencing more pain and 
swelling in the ankle.  (Transcript "T." at 15.)  Based on 
the foregoing, the Board finds that a contemporaneous VA 
examination is necessary to evaluate the current level of 
severity of her service-connected right ankle disability.  38 
U.S.C.A. § 5103A(d) (West 2002).  See Caffrey v. Brown, 6 
Vet. App. 377 (1994); see also Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992) (stating that where the veteran claims 
that a disability is worse than when originally rated, and 
the available evidence is too old to adequately evaluate the 
current state of the condition, VA must provide a new 
examination).  

Additionally, there appears to be outstanding treatment 
records from a VA facility.  At the June 2007 hearing, the 
veteran referenced being treated at a VA facility in October 
2006, after her surgery in May 2006.  (T. at 8.)  The claims 
folder does not contain the aforementioned outpatient 
treatment record.  The missing VA treatment record or records 
may be material to the appellant's claim and should be 
secured.  In this regard, it is noted that records generated 
by VA facilities that may have an impact on the adjudication 
of a claim are considered in the constructive possession of 
VA adjudicators during the consideration of a claim, 
regardless of whether those records are physically on file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, an effort 
should be made to locate these records and associate them 
with the veteran's VA claims folder.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any treatment records from 
October 2004 to present from any VA 
facility where the veteran received 
treatment regarding her service-connected 
right ankle and associate any records 
with the claims folder (other than those 
already associated with the claims 
folder).  It is noted that the veteran 
reported being treated at a VA facility 
in October 2006 for her right ankle.  If 
no records are available, the claims 
folder should be annotated to indicate 
this fact.

2.  After associating any outstanding 
treatment records with the claims folder, 
schedule the veteran for an orthopedic 
examination with the appropriate VA 
medical facility to determine the current 
nature and severity of the veteran's 
service-connected right ankle, status 
post reconstructive surgery.  

All necessary tests should be conducted, 
to include diagnostic studies and range 
of motion.  Additionally, the examiner 
should state whether there is additional 
functional limitation due to factors such 
as pain, weakness, fatigability, or 
incoordination.  38 C.F.R. §§ 4.40 and 
4.45 (2007) and DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  The examiner should 
express an opinion as to the severity of 
these symptoms.  If there is no pain, no 
limitation of motion and/or no limitation 
of function, such facts should be noted 
in the examination report.  

The claims folder should be reviewed in 
conjunction with such evaluation, and the 
examination report should clearly 
indicate that such review was performed.  
All opinions expressed should be 
accompanied by complete rationales. 

3.  Thereafter, readjudicate the issue on 
appeal.  If the benefit sought is not 
granted, issue a supplemental statement 
of the case and afford the appellant and 
her representative an appropriate 
opportunity to respond.  Thereafter, the 
case should be returned to the Board, as 
warranted.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).
Claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B and 7112 (West 
Supp. 2006).





_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



